DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The examiner notes that in amending claims 3, 6, and 9, Applicant did not annotate some amendments in the claims filed 24 May 2022. The amendments are noted as follows.
Claim 3, line 1: Applicant added a space between “claim” and “1”.
Claim 6, line 5: Applicant added a comma “,” after “acrylate” and before “and”.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 13: “0.2 to 0.8 part of the initiator” should read “0.2 to 0.8 parts of the initiator”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites the limitation “4 to 8 parts of the bifunctional polyurethane acrylate resin” in line 11. There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite “a bifunctional polyurethane acrylate resin”.
With respect to claim 1, the claim recites “1 to 4 parts of the vinyl chloride-vinyl acetate resin” in lines 11-12. There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite “a vinyl chloride-vinyl acetate resin”.
With respect to claim 1, the claim recites “33 to 38 parts of the bifunctional acrylate monomer” in line 12. There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite “a bifunctional acrylate monomer”.
With respect to claim 1, the claim recites “35 to 45 parts of the solvent” in line 13. There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite “a solvent”.
With respect to claim 1, the claim recites “0.2 to 0.8 part of the initiator” in line 13. There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite “an initiator”.
With respect to claim 7, the claim recites “The multi-coating radiation-cured pre-coating film according to claim 4” in lines 1-2. The scope of the claim is unclear because claim 4 has been cancelled, and thus it is unclear which claim the claim is meant to depend from. For the purposes of examination, the claim has been interpreted as if it depends from claim 1.
With respect to claim 9, the claim recites “wherein a molecular formula of the component A polyol is OH-R3-COO-R1-COO-R2-OH” in lines 2-3. The claim is indefinite because it is unclear what groups are represented by R1, R2, and R3.
Claims 3, 5-6, and 10 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.
Claim 8 is rejected under 35 U.S.C. 112(b) due to its dependency on claim 7.

Allowable Subject Matter
Claims 1, 3, and 5-10 would be allowable if rewritten or amended to overcome the claim objection and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance.
Claims 1, 3, and 5-10 are allowable over the “closest” prior art Shimizu et al. (US 2021/0276309 A1, “Shimizu”) in view of Haubrich et al. (US 8,754,145 B1, “Haubrich”), Ishiwata et al. (US 5,300,172, “Ishiwata”), Zhao et al. (US 2011/0184125 A1, “Zhao”), and Patel et al. (Biomaterial Based Novel Polyurethane Adhesives for Wood to Wood and Metal to Metal Bonding, “Patel”).
Shimizu discloses a first surface protective layer 7-1, a second surface protective layer 7-2, a primer layer 6, an adhesive layer 4, and a base material 2 ([0044] and Fig. 1-2). The base material is made from materials such as polyethylene terephthalate (PET), polypropylene (PP), polycarbonate (PC), methyl poly(meth)acrylate (PMMA), and polyamide (PA) resins ([0047]), which are identical to those used by Applicant as a flexible transparent film layer (see instant specification, [0046], which discloses PET, PP, PC, PMMA, and PA films), and thus the base material corresponds to the presently claimed flexible transparent film layer. The adhesive layer is made from curable polyurethane ([0060]). The primer layer increases scratch resistance, i.e. is wear resistant, and increased bending workability, i.e. is elastic ([0067]). The first surface protective layer increases scratch resistance (i.e., is wear resistant) ([0072]) and is made from radiation curable resins including urethane acrylate ([0073-0074], [0081]). The second surface protective layer is made from radiation curable resins including urethane acrylate ([0088], [0081], [0091]). The second surface protective layer can comprise inorganic filler including silica ([0094]), which is used as a matting agent ([0093]). The primer layer increases bending workability, i.e. is elastic ([0067]), and is made from urethane acrylates ([0068]). The adhesive layer is made from resins including acrylic resins, urethane-based resins, and combinations thereof ([0060]); as evidenced by Ishiwata, urethane acrylate adhesives are flexible (Col. 5, lines 38-47). Therefore, the first surface protective layer corresponds to the presently claimed radiation-cured wear-resistant finish paint presently claimed; the second surface protective layer corresponds to the presently claimed radiation-curable elastic matte primer layer; the primer layer corresponds to the presently claimed radiation-cured elastic wear-resistant primer layer; the adhesive layer corresponds to the presently claimed radiation-cured elastic adhesion primer layer; and the base material layer corresponds to the presently claimed flexible transparent film.
However, Shimizu does not disclose the use of a pretreatment layer that is arranged between a flexible transparent film layer and a radiation-cured coating, wherein the preparation of raw materials for the pretreatment layer comprises, in parts by weight, 4-8 parts of a bifunctional polyurethane acrylate resin, 1-4 parts of a vinyl chloride-vinyl acetate resin, 33-38 parts of a bifunctional acrylate monomer, 35-45 parts of a solvent, and 0.2-0.8 parts of an initiator.
Haubrich discloses a radiation curable coating comprising about 5% to about 50% of a second acrylate which is a urethane diacrylate, i.e. bifunctional polyurethane acrylate resin (Col. 3, line 58-Col. 4, line 6), about 3% to about 30% of a third acrylate which is a bifunctional monomer, i.e. bifunctional acrylate monomers (Col. 4, lines 7-25), and about 0.1% to about 10% of an initiator (Col. 5, lines 23-25). The presently claimed raw materials expressed as percentages are as follows: 4.36% (4*100/[4+4+38+45+0.8] ≈ 4.36%) to 10.36% (8*100/[8+1+33+35+0.2] ≈ 10.36%) bifunctional polyurethane acrylate; 1.08% (1*100/[1+8+38+45+0.8] ≈ 1.08%) to 5.25% (4*100/[4+4+33+35+0.2] ≈ 5.25%) vinyl chloride-vinyl acetate resin; 36.34% (33*100/[33+8+4+45+0.8] ≈ 36.34%) to 48.59% (38*100/[38+4+1+35+0.2] ≈ 48.59%) bifunctional acrylate monomer; 40.79% (35*100/[35+8+4+38+0.8] ≈ 40.79%) to 54.09% (45*100/[45+4+1+33+0.2] ≈ 54.09%) solvent; and 0.21% (0.2*100/[0.2+8+4+38+45] ≈  0.21%) to 1.08% (0.8*100/[0.8+4+1+33+35] ≈ 1.08%) initiator.
However, Haubrich does not disclose the use of vinyl chloride-vinyl acetate resin, nor the claimed amounts of the materials.
Zhao discloses a radiation curable adhesive made from urethane (meth)acrylate resins (Abstract, [0068]). The adhesive comprises from 5-95% of a urethane (meth)acrylate and 1-80% of (meth)acrylated monomers ([0068]); the (meth)acrylated monomers include monofunctional monomers such as isobornyl (meth)acrylate and difunctional monomers ([0045]). The resin may additionally contain photoinitiators in an amount of about 0.01-7% ([0074]). The urethane (meth)acrylate is bifunctional as the ends contain reactive vinyl groups; the two ends correspond to the bifunctionality. The adhesive composition provides flexibility, elastic property, good wetting and glowing properties, hydrogen bonding to produce exceptional adhesion, good heat resistance, excellent weathering properties, and toughness ([0076]).
However, Zhao does not disclose individual amounts of the bifunctional acrylate monomers and the monofunctional acrylate.
Thus, none of the references, either alone or in combination, disclose the presently claimed amounts of components.

Response to Arguments
Due to the cancellation of claims 2 and 4, the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections of claims 2 and 4 are withdrawn.
Due to the amendments to claims 1, 3, 6, and 8-9, the claim objections to claims 1, 3, 6, and 8-9 are withdrawn.
Due to the amendment to claims 5 and 7-8, the 35 U.S.C. 112(b) rejections of claim 5 and 7-8 are withdrawn.
In view of Applicant’s amendment to claim 1, the previous rejections based on Shimizu in view of Haubrich, Ishiwata, Zhao, and Patel have been withdrawn. Shimizu does not disclose the use of a pretreatment layer that is arranged between a flexible transparent film layer and a radiation-cured coating, wherein the preparation of raw materials for the pretreatment layer comprises, in parts by weight, 4-8 parts of a bifunctional polyurethane acrylate resin, 1-4 parts of a vinyl chloride-vinyl acetate resin, 33-38 parts of a bifunctional acrylate monomer, 35-45 parts of a solvent, and 0.2-0.8 parts of an initiator. Nothing of record indicates it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference to arrive at the claimed invention without impermissible hindsight.

Applicant's arguments filed 24 May 2022 have been fully considered and in light of the amendment, the rejections of record are overcome.

Regarding the IDS, Applicant states they have provided an updated IDS with a copy of JP 2018-171835 A with an English abstract. However, neither an IDS nor copy of JP 2018-171835 A with an English abstract was included with the reply filed 24 May 2022.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Fukuda et al. (US 2017/0313911 A1) discloses a transfer sheet having a base material 1, a hard coat layer 2 made from a curable resin, a primer layer 3 made from a resin containing polyurethane and an acrylic component, and an adhesive layer 4 ([0022]). The hard coat layer 2 is made from a combination of (i) a tri- or more functional ionizing radiation curable resin and (ii) a bifunctional (meth)acrylate monomer ([0039]). The tri-or more functional ionizing radiation curable resin includes urethane (meth)acrylates ([0040]). However, there does not appear to be vinyl chloride-vinyl acetate resin in the hard coat layer. The primer layer 3 may include a binder resin other than polyurethane, such as a (meth)acrylic resin, a vinyl chloride/vinyl acetate copolymer, or combinations thereof; the primer layer may have any mixing ratio, for example the content of the polyurethane being 50 parts by mass or more based on 100 parts by mass of the total binder resins ([0100-0101])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787